COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Julie A. Roberts v. Nexus Health Systems, Inc.

Appellate case number:    01-19-00175-CV

Trial court case number: 2016-84120

Trial court:              334th District Court of Harris County

        Appellant is appealing from a judgment signed February 26, 2019. Appellant has filed a
motion to abate the appeal, asserting that the judgment failed to award an amount of attorney’s
fees and a hearing is scheduled on May 3, 2019, concerning appellant’s objection and motion to
strike the grant of attorney’s fees. Appellee has not opposed the motion.
        The Court grants the motion and abates the appeal for 30 days. The appeal is abated,
treated as a closed case, and removed from this court’s active docket. A supplemental clerk’s
record, containing the trial court’s ruling concerning attorney’s fees shall be filed in this Court
within 45 days of the date of this order.

        The appeal will be reinstated on this court’s active docket when the court receives the
supplemental clerk’s record containing the trial court’s ruling on attorney’s fees. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion.

       It is so ORDERED.

Judge’s signature: __Justice Richard Hightower_________________
                    Acting individually  Acting for the Court


Date: __April 11, 2019__